ACCEPTED
                                                                                                        03-15-00278-CV
                                                                                                                5298094
                                                                                             THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                                  5/15/2015 10:19:56 AM
                                                                                                      JEFFREY D. KYLE
                                                                                                                 CLERK
                                                    03-15-00278-CV

ERIK BREMER,                                              §     IN THE COURT OF  APPEALS
                                                                              FILED IN
                                                                                3rd COURT OF APPEALS
  Appellant                                               §                          AUSTIN, TEXAS
                                                          §                     5/15/2015 10:19:56 AM
v.                                                        §          FOR THE   THIRD     JUDICIAL
                                                                                    JEFFREY  D. KYLE
                                                          §                              Clerk
HOME GAME CLUB, INC.,                                     §
  Appellee                                                §              DISTRICT OF TEXAS
                                                          §

                        APPELLANT’S MOTION TO DISMISS APPEAL

          COMES NOW Appellant Erik Bremer and notifies the Court of Appeals that

this appeal is moot and should be dismissed.

          On April 27, 2015, the Honorable Amy Clark Meachum issued a letter

ruling wherein she stated that the court was denying Appellant’s Motion to

Dismiss Under Chapter 27, Civil Practice & Remedies Code (the “Motion”). The

letter ruling requested that Appellee’s counsel prepare an order. See attached letter

ruling.

          In an abundance of caution, Appellant gave notice of his appeal on May 11,

2015, prior to the court entering a order on the Motion.

          In the meantime, the trial court reconsidered its letter ruling and granted

Appellant’s Motion.                     See attached order granting Motion.         Therefore, this

prematurely-filed appeal is moot and should be dismissed.




Appellant’s Notice to Court of Mootness of Appeal
                                                          1
                                                          Respectfully submitted,

                                                          The Weichert Law Firm
                                                          3821 Juniper Trace, Suite 106
                                                          Austin, Texas 78738
                                                          (512) 263-2666
                                                          (512) 263-2698 - Facsimile


                                                    By:         /s/ Darryl W. Pruett
                                                                Darryl W. Pruett
                                                                Texas State Bar No. 00784795
                                                                darryl@weichertlaw.com
                                                                George V. Basham, III
                                                                Texas State Bar No. 01868000
                                                                george@weichertlaw.com
                                                                Glenn K. Weichert
                                                                State Bar No. 21076500
                                                                glenn@weichertlaw.com

                                                          ATTORNEYS FOR APPELLANT




Appellant’s Notice to Court of Mootness of Appeal
                                                            2
                                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of this notice has been sent in
accordance with the Texas Rules of Civil Procedure, as noted below, on this 15TH
day of May, 2015, to:

Home Game Club, Inc.
David Tucker, President
5200 Keller Springs Road, #224
Dallas, Texas 75248
Telephone: (972) 955-6836
No Telecopier Number Provided

  Hand Delivery in Person or by Agent
x Electronic Service
  Email Service
  Courier Receipted Delivery
  Telephonic Document Transfer
  Certified Mail, Return Receipt Requested No.______________



                                                                /s/ Darryl W. Pruett
                                                          Darryl W. Pruett




Appellant’s Notice to Court of Mootness of Appeal
                                                    3